NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                     NICHOLE RHAE CHEE, Appellant.

                             No. 1 CA-CR 21-0085
                               FILED 2-22-2022


           Appeal from the Superior Court in Coconino County
                         No. S0300CR201800092
             The Honorable Cathleen Brown Nichols, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Coconino County Public Defender’s Office, Flagstaff
By Brad Bransky
Counsel for Appellant
                              STATE v. CHEE
                            Decision of the Court



                       MEMORANDUM DECISION

Judge D. Steven Williams delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Peter B. Swann joined.


W I L L I A M S, Judge:

¶1              Nichole Rhae Chee appeals her convictions and sentences for
manslaughter and two counts of endangerment. Chee’s counsel filed a brief
per Anders v. California, 386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297
(1969) advising us there are no meritorious grounds for reversal. Chee was
granted an opportunity to file a supplemental brief in propria persona and
did not do so. Our obligation is to review the entire record for reversible
error. State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). After reviewing the
record, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2            One afternoon in October 2016, Chee drank several glasses of
wine at her home. Chee then drove to a bar where she continued to drink
alcohol. Realizing she was intoxicated, Chee attempted to get a ride home.
Chee grew tired of waiting, left the bar, and attempted to drive herself
home.

¶3           Chee rear-ended a taxi, continued driving, swerved, and hit a
pedestrian. The pedestrian later died due to injuries sustained in the
collision.

¶4             Police interviewed Chee at the scene and observed that Chee
had “bloodshot eyes,” was “slurring her speech,” and was “unsteady on
her feet.” After performing poorly on field sobriety tests, Chee was arrested,
and her blood was drawn. The blood draw revealed a blood alcohol
concentration of .235%.

¶5           Chee was charged with manslaughter, a Class two dangerous
felony (“Count One”) and two counts of endangerment, each a Class six
dangerous felony (“Counts Two and Three”).

¶6           At trial, Chee moved for directed verdict under Arizona Rule
of Criminal Procedure 20 following the State’s presentation of the case. The
court denied the motion as to Count One, but granted the motion as to the


                                       2
                               STATE v. CHEE
                             Decision of the Court

felony portions of Counts Two and Three, allowing the jury to consider
them only as misdemeanors. The jury convicted Chee of manslaughter and
two counts of misdemeanor endangerment.

¶7           The trial court sentenced Chee to the presumptive term of 10.5
years’ imprisonment on Count One, with presentence credit for 4 days
served, and credit for time served on Counts Two and Three. Chee timely
appealed. We have jurisdiction under Article 6, Section 9, of the Arizona
Constitution and A.R.S. §§ 12-120.21(A)(1), 13-4031, and -4033(A)(1).

                                DISCUSSION

¶8             All proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Chee was
at all times represented by counsel and was present at all critical stages of
the proceedings including the entire trial and the verdict. See State v. Conner,
163 Ariz. 97, 104 (1990) (right to counsel at critical stages); State v. Bohn, 116
Ariz. 500, 503 (1977) (right to be present at critical stages). At trial, the jury
was properly comprised of eight jurors, and the record shows no evidence
of juror misconduct. See A.R.S. § 21-102; Ariz. R. Crim. P. 18.1(a). The trial
court properly instructed the jury on the elements of the charged offenses,
the State’s burden of proof, and Chee’s presumption of innocence. At
sentencing, Chee was given an opportunity to speak, and the court stated
on the record the evidence and materials it considered and the factors it
found in imposing the sentences. See Ariz. R. Crim. P. 26.9, 26.10.
Additionally, the sentences imposed were within the statutory limits. See
A.R.S. §§ 13-701 through -709 (as applicable).

¶9            Our review reveals no fundamental error. See Leon, 104 Ariz.
at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”).

                                CONCLUSION

¶10           We have reviewed the entire record for reversible error and
find none; therefore, we affirm Chee’s convictions and sentences.

¶11           Defense counsel’s obligations pertaining to Chee’s
representation in this appeal have ended. Defense counsel need do no more
than inform Chee of the outcome of this appeal and her future options,
unless, upon review, counsel finds an issue appropriate for submission to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). On this court’s motion, Chee has 30 days from the



                                        3
                             STATE v. CHEE
                           Decision of the Court

date of this decision to proceed, if she wishes, with an in propria persona
motion for reconsideration or petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        4